Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's Amendment and amended drawings filed on 03/23/2021 is acknowledged and entered. Claims 1-20 remain pending in the application. 

Examiner’s Comments
Drawing Objections
In light of the amended drawings, the drawing objections are withdrawn.

Claim Rejections
35 USC 112
In light of the amended claims, the rejections are withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. 


Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746